           Case 1:20-cv-05861-VEC Document 22 Filed 12/17/20 Page          USDC1 SDNY
                                                                                 of 1
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
                                                                           DOC #:
                                                                           DATE FILED: 12/17/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 ILAN KISSEL,                                                   :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           : 20-CV-5861 (VEC)
                                                                :
                                                                :     ORDER
 DR. SCOTT O. KISSEL P.C. HEALTH PLAN                           :
 AND UNITED HEALTH CARE INSURANCE :
 COMPANY, INC., D/B/A UNITED                                    :
 HEALTHCARE OXFORD,                                             :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on December 17, 2020, the parties called Chambers with a discovery

dispute;

       IT IS HEREBY ORDERED that a telephone conference is scheduled for Friday,

December 18, 2020, at 10:00 A.M. All parties and any interested members of the public must

attend by dialing 1-888-363-4749, using the access code 3121171, and the security code 5861.

All attendees are advised to mute their phones when not speaking and to self-identify each time

they speak. Recording or rebroadcasting the proceeding is strictly prohibited by law.



SO ORDERED.
                                                         ________________________
Date: December 17, 2020                                     VALERIE CAPRONI
      New York, New York                                  United States District Judge
